Citation Nr: 1816197	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-30 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for ulnar nerve condition of the right upper extremity, to include as secondary to the service-connected trigger finger, right long finger, status post release surgery.

2. Entitlement to a rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).  

3. Entitlement to a compensable rating for trigger finger, right long finger, status post release surgery.

4. Entitlement to a rating in excess of 10 percent for a painful scar associated with trigger finger, right long finger, status post release surgery.

5. Entitlement to a rating in excess of 10 percent for left ankle sprain.  

6. Entitlement to an effective date earlier than March 4, 2015, for the grant of service connection for a painful surgical scarring, associated with trigger finger, right long finger, and median neuropathy status post release surgery.
7. Entitlement to an effective date earlier than January 13, 2012, for the grant of a 10 percent rating for a right ankle disability.

8. Entitlement to a temporary total rating (TTR) due to surgical treatment for a service-connected disability requiring convalescence pursuant to 38 C.F.R. § 4.30.

9. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 10 percent for residuals of TBI to include dizziness and headaches (previously head trauma).  This matter comes before the Board from an April 2014 rating decision in which the RO denied a rating in excess of 10 percent for left ankle sprain.  This matter also comes before the Board from a June 2015 rating decision in which the RO granted service connection for trigger finger, right long finger, status post release surgery, and assigned a 0 percent (noncompensable) rating, effective January 29, 2015; and denied entitlement to a temporary total rating for surgical treatment on March 4, 2015 requiring convalescence.  This matter also comes before the Board from a September 2015 rating decision, in which the RO granted service connection for a painful surgical scar, associated with trigger finger, right long finger status post release surgery, and assigned a 10 percent rating, effective May 22, 2015.  This matter further comes before the Board from a January 2016 rating decision in which the RO denied service connection for an ulnar nerve condition, right upper extremity.  Finally, this matter comes before the Board from a May 2016 rating decision in which the RO, implementing the Board's May 2016 decision, granted an increased 20 percent rating, effective January 13, 2012, for right ankle tenosynovitis tibialia posterior and flexor digitorum tendons. 

The record reflects that the Board remanded this matter in March 2015.  In a March 2016 rating decision, the RO granted an earlier effective date of March 4, 2015, for the grant of the 10 percent rating of painful surgical scar, associated with trigger finger, right long finger status post release surgery.  In May 2016, the Board again remanded this matter for further development.  

The issues of entitlement to a compensable rating for trigger finger, right long finger, status post release surgery, entitlement to an earlier effective date for the grant of a 10 percent rating for right ankle disability, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the competent evidence of record is against a finding that the Veteran has an ulnar nerve condition of the right upper extremity that may be related to active service or to a service-connected disability.

2. The Veteran's residuals of TBI have manifested no impairment of memory, attention, concentration and executive functions; no impaired judgment; no inappropriate social interactions; no disorientation to person, time, place or situation; no impairment or slowing of motor activity; no impairment of visual spatial orientation; no neurobehavioral effects; no impairment of the ability to communicate; and no persistently altered state of consciousness; subjective symptoms have included mild, occasional headaches, lightheadedness, and dizziness, that does not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  

3. The Veteran's surgical scar associated with trigger finger, right long finger, is not manifested by an area of at least 6 square inches (39 square centimeters), is not unstable or painful, and does not otherwise result in any disabling effect.

4. The Veteran's left ankle sprain has been manifested by pain, tenderness, slight limitation of motion, pain on motion, and instability, which together does not approximate marked limitation of ankle motion, even considering flare-ups and the effects of pain.

5. The Veteran did not file a claim specifically for surgical scarring of the right hand; rather his claim for service connection for a right hand disability was received in January 2015, and the date that entitlement arose was on March 4, 2015.  

6. The preponderance of the competent evidence of record is against a finding that the Veteran required a period of convalescence after surgical treatment on March 4, 2015, for the service-connected trigger finger, right long finger.


CONCLUSIONS OF LAW

1. An ulnar nerve condition of the right upper extremity was not incurred in active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303 (2015).

2. The criteria for a rating in excess of 10 percent for residuals of TBI have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code (DC) 8045 (2017).

3. The criteria for a rating in excess of 10 percent for a painful surgical scar, associated with trigger finger, right long finger, status post release surgery, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7805 (2017).

4. The criteria for a 10 percent for left ankle sprain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).

5. The criteria for an effective date earlier than March 4, 2015, for the grant of service connection for a painful surgical scar, associated with trigger finger, right long finger, and median neuropathy status post release surgery, have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

6. The criteria for a TTR, due to treatment for a service-connected disability requiring convalescence, have not been met.  38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in January 2012, May 2013, February 2015, April 2015, June 2015, August 2015, June 2016, and July 2016.

VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  VA examinations were obtained in April 2012, April 2015, and August 2016, and each examination included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his attorney has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Moreover, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board finds that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Service Connection Claim

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran has contended that he has an ulnar nerve condition of the right upper extremity that is due to the service-connected trigger finger, right long finger, status post release surgery.  Review of the records shows that on a VA examination in September 2015, it was noted that the Veteran did not have a peripheral nerve condition or peripheral neuropathy, and that an EMG done in September 2015 was negative for right carpal tunnel syndrome or ulnar mononeuropathy.  On a VA examination in August 2016, it was noted that the Veteran did have a peripheral nerve condition, diagnosed as status post right carpal tunnel surgery, median neuropathy, mild, for which service connection has separately been granted.  His right ulnar nerve was assessed as normal.  Thus, the Board concludes that the competent evidence of record does not show that the Veteran has had a right ulnar nerve condition at any point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, a present disability is not shown, and service connection for ulnar nerve condition of the right upper extremity is therefore not warranted.  38 C.F.R. § 3.303; see Brammer v. Derwinski, supra.

III. Increased Rating Claims

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).




1. Residuals of TBI

The Veteran contends he should be entitled to a higher rating for the service-connected residuals of TBI.  

Review of the record shows that in a February 1992 rating decision, the RO granted service connection for a scar, left side of the forehead, related to head injury in service, and assigned a 0 percent rating pursuant to DC 7800.  In an August 1997 rating decision, the RO granted a 10 percent rating for head injury, to include complaints of headaches, dizziness, tinnitus, and scar, left side of forehead, pursuant to DC 8045-9304.  As noted above, in a June 2012 rating decision, the RO denied a rating in excess of 10 percent for residuals of TBI to include dizziness and headaches (previously head trauma) under DC 8405. 

Under DC 8045 there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning:  cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation under listed facets.  38 C.F.R. § 4.124a. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," to be referred to as the Not Otherwise Classified Table.  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the Not Otherwise Classified Table.  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under this Table.  Id.  

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the Not Otherwise Classified Table.  Id.  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; any autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the Not Otherwise Classified Table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id 

Consideration is to be given to the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.  

The Not Otherwise Classified Table contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation is assigned if total is the level of evaluation for one or more facets.  If no facet is evaluated as total, then the evaluation assigned is based on the highest level of severity for any facet, where 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.  

For the memory, attention, concentration, executive functions facet a "0" level of impairment is assigned with no complaints of impairment.  A "1" level is assigned with complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  

For the judgment facet a "0" level of impairment is assigned for normal judgment.  A "1" level is assigned with mildly impaired judgment; for complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  

For the social interaction facet a "0" level of impairment is assigned when social interaction is routinely appropriate.  A "1" level is assigned when social interaction is occasionally inappropriate.  

For the orientation facet a "0" level of impairment is assigned when always oriented to person, time, place and situation.  A "1" level is assigned when occasionally disoriented to one of the four aspects of orientation.  

For the motor activity facet (with intact motor and sensory system) a "0" level of impairment is assigned for normal motor activity.  A "1" level is assigned for motor activity that is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously-learned motor activities despite normal motor function).  

For the visual spatial orientation facet a "0" level of impairment is assigned when normal.  A "1" level is assigned when mildly impaired: occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions; is able to use assistive devices such as GPS (global positioning system).  

For the subjective symptoms facet a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or the Veteran's work, family of other close relationships (examples are mild or occasional headaches or mild anxiety).  A "1" level is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to- moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  

For the neurobehavioral effects facet a "0" level of impairment is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.  A "1" level is assigned with one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  

For the communication facet a "0" level of impairment is assigned when able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language.  A "1" level is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired; can communicate complex ideas.  

There are five notes that accompany DC 8045.  Only the first four are pertinent to the claim currently before the Board.  Note (1) states that there may be an overlap of manifestations of conditions evaluated under the Not Otherwise Classified Table with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  38 C.F.R. § 4.124a, DC 8045.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. at Note (2). 

Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. at Note (3). The terms "mild," "moderate," and " severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.  Id. at Note (4).

The Veteran contends that he should be entitled to a rating in excess of 10 percent for TBI.  Review of the record shows that on a VA DBQ (disability benefits questionnaire) examination for mental disorders, dated in April 2012, it was noted that the Veteran had dysthymia manifested by dysphoric mood and brain syndrome manifested by cognitive problems.  It was noted that the Veteran's dysthymia was a condition of "mood" which was separate from the residuals of TBI which was a "physical" condition.  The examiner noted that the Veteran's dysthymia was the main cause of occupational and social impairment, and the residuals of TBI was very mild and did not cause occupational or social impairment.  His neuropsychological testing was noted to be within normal limits.  It was noted that he had no complaints of impairment of memory, attention, concentration, or executive functions; judgment was normal; social interaction was routinely appropriate; he was always oriented to person, time, place, and situation; his motor activity was normal; and his visual spatial orientation was normal.  His subjective symptoms of mild or occasional headaches, light dizziness, light-headedness, and mild anxiety, did not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  Examination further revealed no neurobehavioral effects, normal consciousness, and that he had the ability to communicate by spoken and written language, and to comprehend spoken and written language.  The examiner opined that the Veteran's brain syndrome for which the Veteran was currently service-connected was the same condition as the "residual of TBI", and it was a matter of change in classification as diagnosis and not two separate and independent conditions.  

On a VA DBQ examination for residuals of TBI, dated in April 2012, the Veteran described his TBI in service as head butting another person and losing consciousness for a period of time.  He reported that currently he had lightheadedness 2 to 3 times a week, but was not reporting any vertigo type symptoms.  He reported that with the light-headedness he had sharp cephalgia or headaches that can last up to a minute, typically in the temple area.  He took no medication, treatment, or therapy regarding the light-headedness or headaches as the conditions occurred for only brief periods of time.  He was not reporting any other physical subjective symptoms with regard to the previous head injury, and no time lost from work due to any light-headedness or headaches secondary to his head injury.  It was noted that the Veteran's residual condition attributable to TBI did not impact his ability to work.

On a VA DBQ examination for headaches, dated in April 2012, it was noted that the Veteran's diagnosis was post-head injury cephalgia.  He reported his headache pain was localized to one side, that he had light-headedness, and that pain lasted from a minute to less than one day.  He did not have characteristic prostrating attacks of migraine or non-migraine headache pain, nor did he have frequent prostrating and prolonged attacks of migraine or non-migraine headache pain.  

On a VA DBQ examination of residuals of TBI dated in August 2016, it was noted that the Veteran had post head injury cephalgia.  He reported headaches and being light headed a couple times per week.  There were no complaints of impairment of memory, attention, concentration, or executive functions, and it was noted that the Veteran was oriented, had normal judgement, social interaction was routinely appropriate, normal motor activity, and normal visual spatial orientation.  He had subjective symptoms including mild or occasional headaches and mild anxiety, that did not interfere with work, family, or other close relationships or instrumental activities of daily living.  He had no neurobehavioral effects, he was able to communicate by and comprehend spoken and written language, and consciousness was normal.  It was noted that the residuals attributed to his TBI included headaches.  He also had a scar on the right temple region, well healed and non-tender, and 3 cm. by .1 cm. in size.  It was noted that none of the residual conditions attributable to the Veteran's TBI impacted his ability to work.  

On a VA DBQ examination of headaches in August 2016, the Veteran reported headaches and being light-headed two times per week, and that he took Tylenol as directed.  He reported pain localized to one side of the head, lasting less than a day, and that he did not have any associated non-headache symptoms.  He denied characteristic prostrating attacks of migraine or non-migraine headache pain.  

As noted above, in order to evaluate the claim for an increased rating for residuals of TBI, the Veteran's cognitive impairment, subjective symptoms, and emotional/behavioral dysfunction all must be evaluated.  In that regard, the Board notes that he has reported the following symptoms as related to his TBI:  headaches, dizziness, and light-headedness.  Turning to the cognitive impairment associated with his service-connected TBI disability, the Board has considered the 10 facets discussed above and finds that a level of impairment of "0" is warranted for the following facets: memory, attention, concentration, and executive function; judgment; social interaction; orientation; motor activity; visual special orientation; neurobehavioral effects; and communication.  He has not exhibited any impairment in his consciousness; thus, a total rating for impairment of consciousness is not warranted. With regard to the subjective symptoms facet, it was noted that the Veteran reported mild or occasional headaches, light dizziness, light-headedness, and mild anxiety, but these symptoms did not interfere with work, instrumental activities of daily living, or work, family, or other close relationships, thus a level of impairment of "0" is warranted.  

The Board also notes that although the Veteran has reported having headaches, he has reported the frequency as a couple times a week, non-prostrating in nature; thus a separate disability rating for headaches would not be warranted under DC 8100.  The Board notes that the Veteran is also separately rated for dysthymic disorder, tinnitus, and a left forehead scar.  

Accordingly, upon review of the TBI facets, the Board finds that the highest facet evaluation is "0", which corresponds to a 0 percent (non-compensable) rating.  
Thus, a noncompensable rating would be warranted.  However, as set forth above, the Veteran's 10 percent rating for residuals of TBI has been in effect for more than 20 years and, as such, it is protected from reduction.  38 C.F.R. § 3.951(b).  

In summary, the preponderance of the evidence of record is against assigning a rating in excess of 10 percent for residuals of TBI.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 10 percent for the Veteran's residuals of TBI denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

2. Painful Surgical Scar, Associated with Right Trigger Finger Release

The record reflects that the RO has assigned a 10 percent disability rating for surgical scarring, associated with trigger finger, right long finger, status post release surgery, pursuant to DC 7804.  38 C.F.R. § 4.118, DC 7804. 

Scars not on the head, face, or neck are rated under DCs 7801, 7802, 7804, and 7805.  Because the Veteran's post-operative scar is linear, the only applicable scar diagnostic codes are 7804 and 7805.  Under DC 7804, a 10 percent rating is warranted for one or two scars that are painful or unstable; and a 20 percent rating is warranted for a 10 percent rating is warranted for three or four scars that are painful or unstable.  Under DC 7805, other scars, including linear scars, and other effects of scars are evaluated under DCs 7800, 7801, 7802, 7804; and any disabling effect(s) not considered in a rating provided under DCs 7800-04, should be evaluated under an appropriate diagnostic code.

On a VA examination in April 2015, it was noted that the Veteran had a scar related to right trigger finger release surgery, that was assessed as not painful or unstable, and not having a total area equal to or greater than 6 square inches (39 square cm.).  The scar was noted to be superficial and linear.  The location of the scar was described as proximal long finger portal hole incision, and the size of the scar was listed as 1 cm. by .5 cm. 

VA treatment records showed that on April 8, 2015, the Veteran's incisions were noted to be well healed.  In May 2015, it was noted that he had some tenderness over the scar from the trigger finger release.

The Veteran essentially contends he should be entitled to a rating in excess of 10 percent for painful surgical scarring associated with his right trigger finger release surgery in March 2015.  The Board finds, however, that a rating in excess of 10 percent is not warranted under DC 7804 because objective examination has not shown more than one scar that is painful or unstable.  A rating in excess of 10 percent is also not warranted under DC 7805, as the Veteran's post-operative scarring is not reported to have any disabling effect that would allow for rating under another diagnostic code.  Thus, a compensable rating is not warranted for the painful surgical scarring, associated with his right trigger finger release surgery, under these or any other potentially applicable diagnostic codes associated with scars and their residual effects.  See 38 C.F.R. § 4.118. 

The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 10 percent for the service-connected surgical scarring associated with his right trigger finger release surgery, must be denied.  Gilbert v. Derwinski, supra.

3. Left Ankle Sprain

The Veteran contends he should be granted a rating in excess of 10 percent for his service-connected left ankle disability.  He essentially claims his left ankle limitation of motion is marked and that he has left ankle instability.

The record shows the Veteran's service-connected left ankle disability has been assigned a 10 percent rating pursuant to DC 5271, which provides a 10 percent disability rating for moderate limitation of motion.  A 20 percent rating contemplates marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.

Marked and moderate are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the schedule of ratings does not provide any information as to what manifestations constitute moderate or marked limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, moderate limitation of ankle motion is considered present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is considered demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See M21-1, Part III, subpart iv, Chapter 4, Section A.3.k.

Normal ranges of motion for the ankle are 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II. 

Review of the record shows that on a VA DBQ examination in June 2015, the diagnoses included lateral collateral ligament sprain and degenerative arthritis.  The Veteran reported he wore orthotics and had been wearing an elastic ankle brace since 2013 to help with ankle instability.  He reported flare-ups with prolonged walking and standing.  He described the functional impairment as loss of motion of the ankle.  Range of motion testing revealed 15 degrees of dorsiflexion and 40 degrees of plantar flexion.  Pain was noted on the examination and on plantar flexion, but the examiner indicated that pain did not cause or result in functional loss.  There was no evidence of pain with weight bearing or tenderness.  He was able to perform at least three repetitions of range of ankle motion, with no additional loss of function or range of motion.  The Veteran was being examined immediately after repetitive use over time, but the examiner opined that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner also opined that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups.  He had normal muscle strength.  An anterior drawer test showed laxity in the left ankle when compared to the right.  He wore an elastic brace constantly to help with mild instability.  The examiner opined that the Veteran's service-connected left ankle disability did not impact his ability to perform any type of occupational task.  

On a VA DBQ examination in June 2016, the Veteran reported having instability in his left ankle at times.  He also reported flare-ups with prolonged walking.  Range of motion testing revealed 15 degrees of dorsiflexion and 40 degrees of plantar flexion.  Muscle strength of the left ankle showed normal strength.  Pain was noted on the examination and on dorsiflexion, but the examiner indicated that pain did not cause or result in functional loss.  There was no evidence of pain on weight-bearing.  There was evidence of mild lateral ankle tenderness.  The Veteran was able to perform at least three repetitions of range of ankle motion, with no additional loss of function or range of motion.  It was noted that he was being examined immediately after repetitive use over time, but the examiner opined that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner also opined that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups.  The Veteran had normal muscle strength of the ankle.  On examination, ankle instability or dislocation was suspected, and a talar tilt test showed laxity in the left ankle when compared to the right.  It was noted that he regularly wore an ankle brace for stability.

The Board finds that the evidence does not support an evaluation in excess of 10 percent.  At its worst, there was left ankle dorsiflexion to 15 out of 20 degrees and plantar flexion to 40 out of 45 degrees.  This more closely approximates slight to, at most, moderate, rather than marked, limitation of motion.  This is true particularly when considering any additional functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202 (1995).  At each examination during the appeal period, there was no additional limitation of motion upon repetitive use or flare-up. There was, however, interference with walking and standing for prolonged periods, as well as pain on movement and instability, with normal or 5/5 muscle strength.  Taken as a whole, the findings more closely approximate moderate limitation of motion without additional compensable functional loss, particularly since repetitive use does not cause additional limitation of motion.  After reviewing the record, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the Veteran's service-connected left ankle disability under DC 5271. 

Moreover, a rating in excess of 10 percent is also not warranted under other applicable diagnostic codes, as the record shows there is no ankylosis, no malunion of the ankle, no impairment of the tibia or fibula, and no astragalectomy.  38 C.F.R. § 4.71a , DCs 5262, 5270, 5272, 5273, 5274.  

In summary, the preponderance of the evidence reflects that the Veteran's service-connected left ankle disability has been no more than 10 percent disabling.  Thus, the benefit-of-the-doubt rule does not apply, and his claim for a rating in excess of 10 percent must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, supra.

IV. Earlier Effective Date Claim

Generally, the effective date of an award based on an original claim for disability compensation shall be the day following separation from service or date entitlement arose, if the claim is received within one year after separation service; otherwise, the effective date of the award will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A claim that specifically identifies the benefit sought must be filed in order to obtain such benefit.  38 U.S.C.A. § 5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

The Veteran contends he should be entitled to an effective date earlier than March 4, 2015, for the grant of service connection for surgical scarring, associated with trigger finger, right long finger, and median neuropathy status post release surgery.  By June 2015 rating decision, the RO granted service connection for trigger finger, right long finger, status post release surgery, effective January 29, 2015; and granted service connection for surgical scar, assigning a 0 percent rating, effective March 4, 2015.  In a September 2015 rating decision, the RO granted service connection for painful surgical scarring, associated with trigger finger, right long finger status post release surgery, and assigned a 10 percent rating, effective from May 22, 2015.  The Veteran filed a notice of disagreement, and by March 2016 rating decision, the RO granted an earlier effective date of March 4, 2015, for the 10 percent rating for the service-connected painful surgical scar, associated with trigger finger, right long finger status post release surgery.  The Veteran has continued his appeal for an effective date earlier than March 4, 2015.

The Veteran did not file a claim specifically for surgical scarring of the right hand; rather, the record reflects that in January 2015, he filed a claim for service connection for a right hand disability, noting that he injured his right hand on two occasions in service in his work as a mechanic.  He reported he was to be seen at the Omaha VA Medical Center in February 2015 for further evaluation of his right hand for the purpose of surgery.  VA treatment records show that he underwent right hand surgery on March 4, 2015.  The Veteran did not submit a claim within one year after his separation from service in November 1991, thus, and the effective date of the grant of service connection will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400.  

VA treatment records show that on March 4, 2015, the Veteran underwent surgery for right carpal tunnel release and right trigger finger release of long finger, which resulted in surgical scarring of the right hand.  Thus, March 4, 2015, is the date that entitlement arose.  

As noted above, the effective date of the award will be the date of receipt of the claim (herein, January 2015), or the date entitlement arose (the date of the right hand surgery on March 4, 2015), whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400.  Comparing the dates that entitlement arose and date of receipt of claim, the Board concludes that an effective date earlier than March 4, 2015, for the grant of service connection for surgical scarring, associated with trigger finger, right long finger, and median neuropathy status post release surgery is not warranted.

V. TTR Claim

The Veteran contends he should be entitled to a TTR, pursuant to 38 C.F.R. § 4.30.  A TTR (100 percent) will be assigned when it is established by report at hospital discharge or outpatient release that entitlement is warranted.  Total ratings will be assigned under this section if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence, (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or for continued use of wheelchair or crutches, (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30. 

The Veteran contends he should be entitled to a TTR, pursuant to 38 C.F.R. § 4.30, based on undergoing surgical treatment on March 4, 2015, for his service-connected right trigger finger and carpal tunnel syndrome.  He claims that after the surgical treatment he could not work for two and a half weeks, and that when he returned to work he only worked 15 hours a week for a period of time.  
The record reflects that the Veteran underwent right hand surgery on March 4, 2015.  VA treatment records show that he was released that same day to perform all daily living skills the day following surgery.  On a follow-up call it was noted that the Veteran had resumed reasonable or normal activities of daily living.  On March 13, 2015, a doctor issued a note indicating that the Veteran could not return to work until being re-evaluated on March 16, 2015.  He returned to work on March 23, 2015, and he was approved for desk work.  Thereafter, he was released to return to full duty and full time work as of May 22, 2015, but could not do repetitive activities with his right hand longer than 30 minutes.  

In reviewing the record, the Board concludes that the competent evidence does not support a convalescence period of 30 days or more as the Veteran was released after surgery and returned to work in less than 30 days.  Thus, the preponderance of the competent evidence of record does not show that the Veteran's recovery from surgery required 30 days or more of convalescence, and a TTR is not warranted under 38 C.F.R. § 4.30. 


ORDER

Service connection for ulnar nerve condition of the right upper extremity is denied.

A rating in excess of 10 percent for residuals of a TBI is denied.  

A rating in excess of 10 percent for a painful scar associated with trigger finger, right long finger, status post release surgery, is denied.

A rating in excess of 10 percent for a left ankle sprain is denied.

An effective date earlier than March 4, 2015, for the grant of service connection for a painful surgical scarring, associated with trigger finger, right long finger, and median neuropathy status post release surgery, is denied.

A TTR due to treatment for a service-connected disability requiring convalescence, pursuant to 38 C.F.R. § 4.30, is denied.


REMAND

1. Increased Rating for Trigger Finger, Right Long Finger

The Veteran contends he should be granted a compensable rating for his service-connected trigger finger, right long finger, status post release surgery.  Review of the record shows that the Veteran underwent a VA examination in April 2015 (one month after surgery) to assess the severity of his right trigger finger.  Thereafter, the competent medical evidence of record as well as the Veteran's statements suggest that there may have been a worsening of the right finger disability.  He has also contended that he is unable to work due to his right finger disability.  A remand is therefore warranted in order to obtain a VA examination to assess the current severity of his service-connected right finger disability.

2. Earlier Effective Date for Increased Rating for Right Ankle Disability

In a May 2016 rating decision, the RO implemented the Board's May 2016 decision by granting an increased, 20 percent, rating, for right ankle tenosynovitis tibialia posterior and flexor digitorum tendons, effective January 13, 2012.  In May 2016 the Veteran filed a notice of disagreement with the effective date assigned for the increased rating.  Because the RO has yet to issue an statement of the case (SOC) on that issue, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  

3. TDIU

With regard to the issue of entitlement to a TDIU rating, because a favorable decision with regard to the issues remanded above may have an impact on the TDIU rating claim, such issues are inextricably intertwined and the claim for a TDIU rating must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1. Regarding the claim for an earlier effective date for the grant of a 10 percent rating for a right ankle disability, review the file and issue an SOC addressing that matter.  The Veteran and his attorney must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in that matter, he must submit a timely substantive appeal.  That issue should be returned to the Board for further appellate consideration only if he timely perfects an appeal of that issue.

2. Request that the Veteran provide updated information regarding any recent treatment he may have received for his service-connected right finger disability.  With any assistance needed from him, obtain any additional pertinent records and associate them with the claims folder.  Negative replies should be requested.

3. After above records development has been completed, schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected right trigger finger condition.  The electronic claims file must be reviewed by the examiner.  All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail.  The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and no weight-bearing (if applicable), and if unable to conduct the required testing, explain why that is so.  The examiner should describe the impact and any limitations of the service-connected right finger/hand disability on the Veteran's occupational functioning.  Any opinions expressed by the examiner must be accompanied by a complete rationale.  
4. After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any of the benefits sought are not granted, a supplemental statement of the case (SSOC) should be issued, the Veteran and his attorney should be afforded the appropriate period to respond, and the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


